PER' CURIAM.
This matter is before the Court on Conditional Guilty Plea to violations of Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility of The Florida Bar. We approve the Conditional Guilty Plea and we hereby reprimand Respondent, Richard W. Smith, for these violations. The publication of this order in Southern Reporter shall serve as Respondent’s public reprimand. Respondent is also placed on probation for a period of one year during which he shall submit to Staff Counsel of The Florida Bar monthly reports on the status of all active cases which he has handled during the month.
Costs in the amount of $358.47 are hereby taxed against the Respondent.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.